Title: From John Adams to Beriah Phipps, 11 June 1798
From: Adams, John
To: Phipps, Beriah



To the Grand Jurors of the Body of the County of Columbia in the state of New YorkGentlemen
Philadelphia June 11 1798


I thank you, for this well written and excellent Address. The Number of Addresses, which I daily receive from my fellow Citizens in greater Numbers than I can possibly answer is the Cause of the long delay of this.
Your Indignation and Alarm are well founded. If there are Citizens capable of being made the disgraceful Instrument of counteracting the Measures of their own free Government, and of prostrating it at the feet of foreign domination, all is lost.
The most infallible Criterion to distinguish, those Republicks which can be supported and preserved from those which cannot, is the Unanimity with which they reject foreign Influence and resist foreign Hostility.
In contemplating our Government as a free representative Republic, We should always recollect that Representative Government is elective Government. And although the Philosophers of our Age, conscious that Elective Governments had from experience acquired a bad name in Europe, have been careful to give them a new one: Yet We should shall not I trust be deceived by the Change of a Name. We know that our Government, whether We call it Elective or representative, depends for its Existence on the purity of our Elections, unbiassed by foreign Influence and untainted by Corruption. Our Government has indeed, displayed a Splendid Example honourable to human Nature, because Our Elections have been pure. But the Corruption of the best Things, is the worst. If Our Elections become corrupt they will exhibit a horrid Example, disgraceful to human Nature.

John Adams